DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
New claims 2-18 have been considered below. 
Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
12/924260, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  12/924260 does not disclose a compression insert disposed entirely below the spinal rod. 
The disclosure of the prior-filed application, Application No. 11/126965, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  11/126965 does not disclose a compression insert.
The effective filing date of claims 2-18 is 1/26/2007. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression insert disposed entirely below the spinal rod and including opposed insert arms (claim 4) and the compression insert disposed entirely below the spinal rod and including at least one depression (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “wherein the compression insert includes a pair of opposed insert arms extending upwards and 
Although the specification depicts a compression insert 14 with opposed insert arms in, for example, figures 1 and 3-7, this compression insert is not “disposed entirely below the spinal rod” in the locked position, as can be seen in figure 4.  Instead, compression insert 314 or 414 is disposed entirely below the spinal rod in the locked position, as depicted in figures 15-24.  As seen from the figures, this compression insert 314 or 414 lacks a pair of opposed insert arms extending upwards and flanking the rod seat, as required by claim 4. 
Claim 7 recites “the compression insert has at least one depression formed therein and the receiver has at least one resilient structure extending therefrom, the resilient structure biasing against the compression insert at the depression.” The specification provides for this at paragraph 70 and figure 11.  However, the compression insert of figure 11 is not “disposed entirely below the spinal rod” in the locked position as required by independent claim 1.  Instead, compression insert 314 or 414 is disposed entirely below the spinal rod in the locked position, as depicted in figures 15-24.  As seen from the figures, this compression insert 314 or 414 lacks at least one depression formed therein and the receiver has at least one resilient structure extending therefrom, the resilient structure biasing against the compression insert at the depression. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 12, 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlapfer (U.S. Pat. No: 6,063,090).
Schlapfer discloses a polyaxial bone screw assembly for receiving a spinal rod (abstract, fig. 1), the polyaxial screw assembly comprising a shank 2 for anchoring the ployaxial bone screw assembly in bone; a receiver 3 comprising a first channel 5 for receiving the spinal rod 1 (e.g., fig. 1, 2); a retainer 7; a compression insert 12 disposable in the receiver (e.g., fig. 2), the compression insert 12 having a rod seat for contacting the spinal rod (e.g., fig. 2, upper surface) and a mating surface that pivotally mates with the shank (arcuate lower surface of compression insert 12, see fig. 2); and a closure structure 10 insertable into the receiver (e.g., fig. 2), the closure structure 10 configured for urging the spinal rod into engagement with the compression insert thereby urging the compression insert into engagement with the shank (fig. 2, col. 4 lines 36-54), wherein the polyaxial screw assembly has an unlocked position in which the receiver pivots with respect to the shank and the retainer pivots with respect to both the receiver and the shank, and a locked position in which the receiver, retainer, and shank are locked in motion relative to each other (col. 2 lines 35-43), and wherein, in the locked position, the compression insert is disposed entirely below the spinal rod (e.g., fig. 2).  
For claim 3, the receiver 3 includes a pair of opposed receiver arms 20 defining the first channel 5 for receiving the spinal rod (fig. 1, 2).  For claim 4, the compression insert 12 includes a pair of opposed insert arms extending upwards and flanking the rod seat (fig. 8, compression insert 12 has insert arms as seen in the figure.  Examiner notes that this compression insert is not disposed entirely below the spinal rod; however, per Applicant’s specification, this structure mirrors Applicant’s disclosed structure).  For claim 5, the opposed insert arms define a second channel that aligns with the first channel to receive the spinal rod (fig. 8).  For claim 6, the compression insert is top loadable into the receiver with the second channel misaligned from the first channel and then rotatable into a position with the second channel aligned with the first channel (compression insert 12 of figure 8 is fully capable of being top loadable and rotatable).  
For claim 12, the retainer 7 top surface is planar (see fig. 1).  For claim 13, the retainer bottom surface is planar (fig. 1, 2).  For claim 14, the shank 2 is cannulated (e.g., col. 3 lines 26-32).  For claim 15, when the compression insert 12 is urged into frictional engagement with the shank 2, the shank 2 is urged into frictional engagement with the retainer 7 and the retraining structure 10 is urged into frictional engagement with the receiver 3 (col. 2 lines 35-43).  For claim 16, the opposed receiver arms 20 include engagement features 21 formed thereon to cooperatively engage the closure structure (threaded engagement, e.g., fig. 1, 2).  For claim 17, the engagement features 21 are situated on inner surfaces of the opposed receiver arms (e.g., fig. 1, 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer (U.S. Pat. No: 6,063,090) in view of Konieczynski (Pub. No.: US 2004/0267264).
Schlapfer is explained supra, however, the Schlapfer compression insert lacks at least one depression formed therein and the Schlapfer receiver lacks at least one resilient structure (an opposing pair of spring tabs integral with the receiver and extending toward a central axis of the receiver) extending therefrom, the resilient structure biasing against the compression insert at the depression.  Konieczynski teaches a polyaxial bone screw including a compression insert with depressions 230a, 230b (e.g., fig. 2A) and a corresponding opposing pair of spring tabs 232a, 232b integral with the receiver and extending toward a central axis of the receiver (e.g., fig. 2A) to provide structure which prevents the compression cap from moving in a proximal direction which thereby prevents the spherical head of the bone screw from moving proximally and being disengaged from its place (para. 27).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the Schlapfer compression insert with at least one depression and to have provided the Schlapfer receiver with an opposing pair of spring tabs as taught by .  

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer (U.S. Pat. No: 6,063,090) in view of Ensign et al. (Pub. No.: US 2006/0241600). 
For claims 9-10, Schlapfer’s retainer 7 lacks a first end and a second end, the retainer being compressible and expandable with the first end and second end being movable toward and away from one another, the retainer including a slit extending through the top surface and the bottom surface.  Instead, Schlapfer’s retainer 7 is shaped as a hollow truncated cone having alternating slots to provide expansion and compression properties (col. 4 lines 28-33, fig. 1).  Ahn teaches a polyaxial bone screw having an alternate retainer 120 including a first end and second end being movable toward and away from one another as an alternate means of providing expansion and compression properties (e.g., fig. 1, para. 32).  Retainer 120 has a slit extending through the top surface and bottom surface (e.g., fig. 1).  This is considered an obvious equivalent retainer structure which would provide and equivalent function to the retainer 7 of Schlapfer because it seats around the screw 110 and fixes the tulip assembly relative to the pedicle screw (Ensign, para. 32).  For claim 11, Ensign teaches the slit is disposed at an angle relative to the top and bottom surfaces (90 degrees, see figure 1).  Thus one of ordinary skill in the art would have found it obvious to have modified the . 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlapfer (U.S. Pat. No: 6,063,090) in view of Ahn et al. (Pub. No.: US 2007/0049933). 
Schlapfer is explained supra, however, Schlapfer lacks a retainer including aa spherical outer surface.  Instead, the Schlapfer retainer 7 comprises an upper surface, a lower surface, an outer surface, and an inner surface, the outer surface being conical (fig. 1) and in articulating engagement with the inner wall, the inner surface being spherical up to the upper surface and in articulating engagement with the spherical outer surface of the shank (fig. 1, 2).  Ahn teaches a polyaxial bone screw with an alternate retainer 150 and receiver 110 configuration including complementary spherical surfaces (fig. 1, para. 18) which provide an equivalent pedicle screw locking to the tapered conical surface of Schlapfer.  It would have been obvious to have modified Schlapfer to substitute the tapered conical surfaces seen in figures 1 and 2 with tapered spherical surfaces as taught by Ahn as an obvious equivalent design which is an art recognized suitable equivalent.  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774